Citation Nr: 0414978	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  99-08 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 
percent for service-connected herniated nucleus pulposus, 
status post lumbar laminectomy, spondylolisthesis and 
spondylosis L-5 bilateral.  

2.  Entitlement to an effective date prior to February 5, 
1998, for service connection for herniated nucleus pulposus, 
status post lumbar laminectomy, spondylolisthesis and 
spondylosis L-5 bilateral.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from May 1981 to March 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which granted 
service connection for herniated nucleus pulposus, status 
post lumbar laminectomy, spondylolisthesis and spondylosis L-
5 bilateral (hereinafter "low back disability").  The RO 
evaluated the veteran's low back disability as 60 percent 
disabling, and assigned an effective date for service 
connection, and the 60 percent rating, of February 5, 1998.  
The veteran appealed the issues of entitlement to a higher 
evaluation for his low back disability, and entitlement to an 
earlier effective date for service connection of his low back 
disability.  

In an informal brief, dated in April 2004, the veteran's 
representative raised the issue of entitlement to an 
effective date prior to February 5, 1998, for service 
connection for dysthymia, based on an allegation of clear and 
unmistakable error in a December 1984 RO decision, which 
denied service connection for a nervous condition.  This 
issue has not been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), enacted during the 
course of this appeal, eliminated the requirement for a well-
grounded claim, enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

Review of the claims folder fails to reveal VCAA notice from 
the RO to the veteran as to the issues on appeal.  See Huston 
v. Principi, 17 Vet. App. 195 (2003) (applying the VCAA to 
claims for earlier effective dates).  Furthermore, the 
appellant has not waived his right to receive such notice.  
See Janssen v. Principi, 15 Vet. App. 370 (2001) (per 
curiam).  This VCAA notification letter must be provided by 
the RO.  See Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (invalidating 
the regulation which empowered the Board to issue written 
notification of the VCAA).  The Board further notes that the 
content of VCAA notification letters has recently been 
changed.  See VBA Fast Letter 04-04 (March 12, 2004).  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  

With regard to the veteran's claim for an earlier effective 
date for service connection for his low back disability, the 
Board notes that it is argued, in part, that a December 1984 
RO decision, which denied service connection for a low back 
disorder, was clear and unmistakable error (CUE).  
Specifically, it is argued that the RO erroneously denied the 
claim in 1984 based on the veteran's failure to report for a 
VA neurological examination (a review of the claims file 
shows that this examination had been scheduled for June 13, 
1984, and that the veteran failed to report).  It is also 
argued that the veteran was not properly notified of the June 
1984 neurological examination, or of the subsequent denial of 
his claim, that there was sufficient evidence of record to 
adjudicate the claim in 1984, and that in any event, the RO 
should have adjudicated the claim based on the evidence of 
record.  See representative's statements, received in January 
and March of 2004.  Citing 38 C.F.R. § 3.159.  

In the May 1999 statement of the case (SOC) and the August 
2003 supplemental statement of the case (SSOC), the RO 
indicated that it had properly denied the veteran's claim for 
a low back condition in December 1984 because the veteran 
failed to report for his June 1984 neurological examination 
and/or that the claim was abandoned.  However, for purposes 
of a CUE claim, a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  In this case, it does not 
appear that the RO has ever applied 38 C.F.R. § 3.655 
("Failure to report for Veterans Administration 
examination") as it was in effect in 1984.  Rather, the May 
1999 SOC did not cite to this regulation at all, and the SSOC 
applied a more recent version of this regulation (which is 
significantly different from the 1984 version).  In addition, 
despite a reference to a relevant Court case in the SSOC, 
neither the SOC nor the SSOC applied the relevant regulation 
for CUE claims.  See 38 C.F.R. § 3.105(a) (2003).  Under the 
circumstances, a remand is warranted so that the RO may apply 
the relevant law and regulations.  See 38 C.F.R. 
§ 19.91(b)(2) (2003).

With regard to the claim for a higher evaluation of the 
veteran's low back disability, the Board initially notes that 
the veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  In this case, in an August 2003 rating decision, 
the RO stated that it's award of a 60 percent rating under 
38 C.F.R. §  4.71a, Diagnostic Code (DC) 5293 (with an 
effective date of February 5, 1998, for the 60 percent 
rating) "fully resolved" this issue.  See also August 2003 
SSOC.  However, while it is true that the 60 percent rating 
is the highest rating provided for under DC 5293, a claimant 
will generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  In this case, the possibility remains that 
the veteran could receive a higher rating for his low back 
injury under 38 C.F.R. § 4.71a, DC 5285 (which provides for a 
maximum rating of 100 percent) if the required criteria were 
met.  See generally Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995) (holding that all potentially applicable 
provisions of Title 38 of the Code of Federal Regulations 
must be considered).  The Board further notes that the higher 
evaluation claim remains in appellate status despite the fact 
that the veteran has been granted a total rating due to 
unemployability caused by service-connected disability 
(TDIU).  This issue therefore remains on appeal, and as a 
great deal of relevant medical evidence has been received 
subsequent to the issuance of the SOC, a remand is required 
so that the RO may consider this evidence and readjudicate 
the claim.  See 38 C.F.R. § 19.91(b)(1) (2003).

Furthermore, the Board notes that during the pendency of the 
veteran's appeal, the diagnostic criteria for evaluating 
disabilities of the spine were revised in September 2003.  
Where the law or regulation changes after a claim has been 
filed but before the administrative or judicial appeal 
process has been concluded, the veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new 
regulation, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  VAOPGCPREC 3-2000 (April 10, 2000), published at 
65 Fed. Reg. 33,422 (2000). The Board concludes, due to the 
substantive nature of the new schedular criteria, that it is 
unable to adjudicate the veteran's claims for increase for 
his service-connected low back disorder without violating his 
statutory and regulatory procedural rights by addressing a 
question not properly considered by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the requested 
action that follows.  VA will notify the veteran if further 
action is required on his part.

1.  All notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 should be completed.  In particular, 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act should be 
fully complied with and satisfied.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  Compliance should be 
ensured with VA's obligations under the 
VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence. 

3.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations.  
Specifically, the RO should determine 
whether an examination of the low back is 
required based on any newly acquired 
evidence, and schedule one if necessary.  
If the RO determines that an examination 
is not necessary, it should explain the 
rationale its decision.

?	The veteran is hereby advised that 
failure to report to any scheduled 
VA examination, without good cause, 
may well result in a denial of the 
claim. Examples of good cause 
include, but are not limited to, the 
illness or hospitalization of the 
claimant and death of an immediate 
family member. See 38 C.F.R. 3.655 
(2003).

4.  The RO should readjudicate the issues 
on appeal, considering the old and 
amended versions of 38 C.F.R. §§ 4.71a 
with respect to the initial rating for 
the low back disorder.  If either of the 
determinations remains unfavorable to the 
appellant, a supplemental statement of 
the case (SSOC) should be issued.  

?	If the claim of entitlement to an 
effective date prior to February 5, 
1998, for the veteran's service-
connected low back disability 
remains denied, the SSOC should 
include a full discussion of the 
laws and regulations as they pertain 
to clear and unmistakable error in a 
final RO decision, to include 
38 C.F.R. §§ 3.655 (1984) and 
3.105(a) (2003).  

?	If the claim of entitlement to a 
higher initial evaluation for the 
veteran's service-connected low back 
disability remains denied, the SSOC 
should include a discussion of 
38 C.F.R. § 4.71a, DC 5285 under the 
old, and DC 5235 under the amended 
version. See Fenderson.  Following 
the issuance of an SSOC, an 
appropriate period for response 
should be allowed.  The appeal 
should then be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




